DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Trujillo et al. reference titled “Novel Aerial Manipulator for Accurate and Robust Industrial NDT Inspection:  A New Tool for the Oil and Gas Inspection Industry” (published March 15, 2019).
 	The Trujillo et al. reference discloses an unmanned aerial vehicle (UAV) comprising an airframe, an eight-tilted rotor propulsion system, and a compliant arm mechanism with six degrees of freedom (see Figs. 2 and 4a-c).  The UAV is equipped with internal sensors for monitoring and managing the force and position of the end effector at the distal end of the compliant arm as it contacts a surface that can be horizontal, vertical, or inclined (see section 4.1).
	Regarding claims 3 and 10, the compliant arm mechanism is designed to releasably hold a variety of end effectors at its end for contacting a surface to perform different operations (see section 4.3).
	In regard to claim 4, section 4.3 describes a controller for keeping the UAV steady while the end effector maintains contact with the surface for several seconds.

	In regard to claims 12, 14, and 19, section 4.1 discloses that all joints are equipped with shock absorbers.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappelleri et al. (US-2019/0061933).
 	The publication to Cappelleri et al. discloses a method for controlling an unmanned aerial vehicle comprising the steps of controlling a propulsion system (103) of the aerial vehicle during flight and while hovering, controlling a compliant arm mechanism (156) as it mounts an object (e.g. a vibration sensor) on a surface (e.g. a bridge), receiving a signal from a force sensor (180) mounted on end effector (162) upon contact with a surface, and controlling, through a disturbance controller (402), the propulsion system of the aerial vehicle based on torque exerted on the compliant arm mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappelleri et al. (US-2019/0061933) in view of Goossen (US-8,251,307).
 	Goossen shows a UAV having a compliant arm mechanism (1) substantially similar to the Cappelleri et al. compliant arm mechanism (as presented above in section 4), but the Goossen arm 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Cappelleri et al. arm mechanism with a rotatable wrist joint and attached gripping hand, similar to that shown in the Goossen patent, in order to create a more versatile arm that could better handle and reach certain objects.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marcus (US-8,590,828) shows a UAV that controls its vertical and horizontal thrusters to stabilize the vehicle during a gripping procedure of its arm mechanism (108).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/28/2022